        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page11ofof12
                                                                         12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND




ASSOCIATION OF COMMUNITY CANCER
CENTERS, et al.,

                       Plaintiffs,
                                                           Civil Action No. 1:20-cv-03531-CCB
        v.
                                                               JOINT STATUS REPORT
ALEX M. AZAR II, in his official capacity as Sec-
retary of the U.S. Department of Health and Human
Services, et al.,

                       Defendants.



       Pursuant to the Court’s order of December 23, 2020, the parties conferred to discuss a

potential briefing schedule. The parties were unable to come to an agreement and hereby submit

their respective positions.

A.     PLAINTIFFS’ POSITION

       Plaintiffs’ pending Motion for a Preliminary Injunction is ripe for decision by this Court

without further briefing. If the Court agrees that the motion should be granted, it could do so:

(1) by converting the existing temporary restraining order into a preliminary injunction, or (2) by

issuing a preliminary injunction on either of the other two grounds that Plaintiffs invoked in their

original motion and that both parties have briefed.

       1.      Further briefing is unnecessary because the parties have already briefed every ques-

tion relevant to entry of a preliminary injunction. Plaintiffs originally moved both for a temporary

restraining order (TRO) and for a preliminary injunction, and their memorandum of law in support

of that motion addressed both remedies. Mem. 4, 34–35. The government similarly argued against
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page22ofof12
                                                                         12



both remedies in its opposition. Opp. 6–7, 34–35. These briefs addressed all legal and factual

issues relevant to issuance of a preliminary injunction, at least on the question of whether dispens-

ing with notice-and-comment rulemaking was appropriate.

       The government has also previously indicated that the preliminary injunction motion is

ripe for consideration. At the hearing that this Court held on December 18, 2020, the government’s

counsel represented that “from the government’s [perspective], the Court has everything it needs

really, except for maybe plaintiff ’s reply brief on the preliminary injunction[,] to issue an order on

both the TRO and the preliminary injunction.” Tr. Hr’g 62:8–11 (Dec. 18, 2020).1 The govern-

ment reaffirmed that position when the parties conferred about the Court’s December 23 order in

a telephone conversation the same day. Given that “[t]he standard for a temporary restraining

order is the same as a preliminary injunction,” Int’l Longshoremen’s Ass’n, Local 333 v. Int’l

Longshoremen’s Ass’n, AFL-CIO, No. 15-CV-813, 2015 WL 1402342, at *1 (D. Md. Mar. 25,

2015), Plaintiffs agree with the government that this Court has everything it needs to rule on Plain-

tiffs’ motion for a preliminary injunction.

       Indeed, another federal court has already granted a preliminary injunction, based in sub-

stantial part on this Court’s ruling, against proceeding with the MFN Rule without notice-and-

comment rulemaking. See Order Granting Motion for Preliminary Injunction, California Life Sci-

ences Association v. Center for Medicare and Medicaid Services, No. 20-cv-8603 (N.D. Cal. Dec.

28, 2020) (attached as an exhibit). The California court “largely adopted” this Court’s reasoning



1
 Plaintiffs indicated in their reply brief in support of their original motion that they reserved “a
more full rebuttal on the merits for future briefing on a preliminary injunction.” Reply 17.
However, all the issues on which this Court rested the TRO have been fully briefed. Given the
importance of a quick ruling, Plaintiffs are prepared to rest on their existing briefing.
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page33ofof12
                                                                         12



on each relevant point, and it accordingly granted the plaintiffs’ motion for a preliminary injunc-

tion “based on the government’s failure to complete the notice and comment procedures required

by the Administrative Procedure Act.” Id. at 1. As the California court recognized, “the disruption

and harm that would likely be caused by implementing the rule on January 1 is far greater than the

harm that would result from delaying the rule until completion of the notice and comment process.”

Id. at 3 (emphasis added). That preliminary injunction enjoins the rule in full, agreeing with this

Court that it would “be inappropriate—indeed counter to the purposes of the rule itself—to enjoin

enforcement of the rule merely as to the plaintiffs in this case.” Id. at 4.

       This Court should enter a preliminary injunction as well, including to protect the Plaintiffs

from the government’s anticipated efforts to narrow or overturn the California court’s injunction

on appeal. Given the extent to which the California action relies on this Court’s “thorough” anal-

ysis to support entry of a preliminary injunction, id. at 1, it would be incongruous for this Court’s

analysis potentially to be tested on appeal by other parties to a different case in a different district

and circuit than the current action. Additionally, given that the current TRO extends in this case

only through January 6 (i.e., 14 days after the TRO entry in this case), a Ninth Circuit decision

narrowing or overturning the preliminary injunction there (or even staying it) could cause the MFN

Rule to go into effect as early as that date. At minimum, that state of affairs would create needless

uncertainty that could cause providers to begin converting patients to less-effective alternative

treatments. Converting the TRO to a preliminary injunction in this case would ameliorate that

risk. It would also allow the parties to agree to a schedule for briefing the merits of this litigation

with a preliminary injunction in place until those merits can be resolved.
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page44ofof12
                                                                         12



       It is not uncommon for several district courts to enter independent preliminary injunctions

blocking the same administrative action. In the travel ban litigation, for instance, the Eastern Dis-

trict of Virginia concluded that “Plaintiffs should . . . not be denied injunctive relief based on the

lack of irreparable harm” even after the Districts of Hawaii and Maryland had already entered

nationwide preliminary injunctions blocking the challenged executive order. Sarsour v. Trump,

245 F. Supp. 3d 719, 740 (E.D. Va. 2017). The District of Maryland’s preliminary injunction was

entered the day after the Hawaii court issued its TRO.2 Other examples are easy to come by.3 And

indeed, the government itself has previously touted the benefits of having multiple courts of ap-

peals consider the same legal issue—a position that the Supreme Court has endorsed. See United

States v. Mendoza, 464 U.S. 154, 160–64 (1984).

       2.      The government argues that the California preliminary injunction eliminates the

prospect of irreparable harm and thus renders further preliminary relief in this case unnecessary.

That position is mistaken for several reasons.



2
  See Hawaii v. Trump, 245 F. Supp. 3d 1227, 1239 (D. Haw. 2017), aff’d in part, vacated in
part, 859 F.3d 741 (9th Cir. 2017) (per curiam), vacated and remanded, 138 S. Ct. 377 (2017);
Int’l Refugee Assistance Project, 241 F. Supp. 3d 539, 565 (D. Md. 2017), aff’d in part, vacated
in part, 857 F.3d 554, 605–06 (4th Cir. 2017) (en banc), vacated and remanded, 138 S. Ct. 353
(2017).
3
  Public Charge: See, e.g., Casa de Md., Inc. v. Trump, 414 F.Supp.3d 760, 786–87 (D. Md. 2019)
(entering nationwide preliminary injunction), stay granted pending appeal, No.19-222, Dkt. 21
(4th Cir. Dec. 9, 2019); New York v. U.S. Dep’t of Homeland Sec., 408 F. Supp. 3d 334, 352–53
(S.D.N.Y. 2019) (same); Washington v. U.S. Dep’t of Homeland Sec., 408 F. Supp. 3d 1191, 1223–
24 (E.D. Wash. 2019) (same), stay granted, 944 F.3d 773 (9th Cir. 2019).

Deferred Action for Childhood Arrivals (DACA): See, e.g., Regents of Univ. of California v.
United States Dep’t of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal.), aff’d, 908 F.3d 476 (9th
Cir. 2018), rev’d in part, vacated in part sub nom. Dep’t of Homeland Sec. v. Regents of the Univ.
of California, 140 S. Ct. 1891 (2020); Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y.
2018), vacated and remanded sub nom. Dep’t of Homeland Sec. v. Regents of the Univ. of
California, 140 S. Ct. 1891 (2020).
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page55ofof12
                                                                         12



       For one thing, Plaintiffs are entitled to pursue a preliminary injunction based on their own

record of irreparable harm, rather than having to shelter behind a preliminary injunction they have

had no hand in litigating (and in whose defense they are not participating). Plaintiffs went to

extraordinary lengths in a short period of time to exhaustively document the harms their own mem-

bers and patients would face if the MFN Rule were permitted to go into force. Plaintiffs produced

24 detailed declarations—including from a renowned health care economist, a broad range of pa-

tient groups, providers, provider groups, and manufacturers. Plaintiffs’ showing also included a

letter from oncologists whose practices treat 624,000 Medicare patients. The declarations and letter

discuss in detail how the MFN Rule would force providers to substitute less-effective drugs not

covered by the Rule for the preferred drugs that are currently keeping patients clinically stable,

unnecessarily exposing patients to grave harm and inflicting crippling losses on their practices.

The California action involves a different record of irreparable harm focused largely on economic

harm to manufacturers. See California Life Sciences Preliminary Injunction at 3. And indeed, the

government opposed injunctive relief in that case on that very basis. See Defs.’ Opp. to Pls.’ Mot.

for PI at 16–18, California Life Sciences (Dkt. 47).

       The government’s position that the California preliminary injunction obviates the need for

further preliminary relief here rings hollow given that the government does not accept the propriety

of that injunction—and indeed, is likely to seek to overturn or at least narrow it. Earlier today,

Plaintiffs told the government that Plaintiffs would agree not to pursue further action on the pre-

liminary injunction motion in this case if the government would commit not to appeal in the Cali-

fornia case. The government declined to make such a commitment, suggesting that an appeal and

a motion for a stay pending appeal in that case are likely. At minimum, this Court should proceed
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page66ofof12
                                                                         12



on the understanding that the future California preliminary injunction is unsettled. The govern-

ment cannot validly claim the California court’s preliminary injunction eliminates the prospect of

irreparable injury when the government will not commit to forgo appeal of that decision and may

seek a stay pending appeal. Given the very grave harms Plaintiffs face, there is no basis for sub-

jecting them to the vagaries of litigation in which they are not participants.

        By contrast, the government would suffer no harm by having two independent preliminary

injunctions in place simultaneously. The government would be free to attack both on appeal, based

on their respective records. The government’s only real interest in suspending further proceedings

in this case is putting its litigation opponents at tactical disadvantage. That is not a sufficient basis

to deny Plaintiffs consideration of a fully briefed request for relief.

        3.      In the alternative, if the Court believes that further briefing is necessary before rul-

ing on the preliminary injunction motion, Plaintiffs are prepared to submit briefing on whatever

topic and timeline the Court suggests. Given the serious harms at stake, Plaintiffs request that any

such schedule be structured to ensure that the Court has sufficient time to resolve the preliminary

injunction motion before the expiration of the current TRO. Consistent with that objective, Plain-

tiffs propose the following schedule: If the Court desires further briefing on Plaintiffs’ arguments

about CMS’s lack of statutory authority to issue the MFN Rule or the Rule’s unconstitutionality,

Plaintiffs propose to submit a supplemental brief by the close of business on Thursday, December

31, 2020, with the government’s supplemental reply brief due by the close of business on Wednes-

day, January 6, 2021. If the Court wishes to have additional briefing on Plaintiffs’ arguments

about why the MFN Rule was issued in violation of notice-and-comment requirements, then we

propose that the government file a supplemental brief addressing the Court’s memorandum
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page77ofof12
                                                                         12



accompanying the temporary restraining order by the close of business on Monday, January 4; and

that Plaintiffs file a supplemental reply brief by the close of business on Wednesday, January 6.

       If the Court opts for supplementary briefing, Plaintiffs submit that good cause would exist

for an extension of the initial 14-day period of the temporary restraining order. Plaintiffs believe

that such an extension would be fully justified, including for the same reasons that supported the

Court’s initial grant of the order (and the reasons adopted by the California court in granting a

preliminary injunction). In light of the serious harms at issue, extending the temporary restraining

order an additional 14 days is warranted to ensure the Court has adequate time to resolve the pend-

ing preliminary injunction motion.

       In addition, any necessary extension of the temporary restraining order would be due in

part to the government’s failure to respond to Plaintiffs’ inquiry about its position on potential

further briefing until December 29, 2020—the very day the parties were required to file this joint

status report. Only hours after this Court issued its order on December 23, Plaintiffs reached out

to the government to convey Plaintiffs’ position on additional briefing and to discuss proposed

approaches and timelines. Despite its purported interest in implementing the MFN Rule immedi-

ately, the government rejected Plaintiffs’ request for a prompt response and did not respond to

Plaintiffs’ outreach with its own position until six days later, on the morning of December 29. If

the government had responded more promptly, the parties would have been able to come to an

agreement on an earlier briefing schedule.

B.     GOVERNMENT’S POSITION

       In light of this Court’s Order and the court’s order in the Northern District of California,

Defendants will not implement the Most Favored Nation (“MFN”) Model Interim Final Rule, 85
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page88ofof12
                                                                         12



Fed. Reg. 76180, starting on January 1, 2021, as originally intended. The Centers for Medicare &

Medicaid Services (“CMS”) has updated its website to reflect the Orders. See CMS.gov, Most

Favored Nation Model, https://innovation.cms.gov/innovation-models/most-favored-nation-

model. Under the Northern District of California preliminary injunction, the MFN Rule will re-

main enjoined and not in effect unless Defendants receive further direction from the court.

       The preliminary injunction entered in the California case obviates the need for a prelimi-

nary injunction in this case. A showing of irreparable harm is necessary to obtain preliminary in-

junctive relief. See Leaders of a Beautiful Struggle v. Baltimore Police Dep’t, 979 F.3d 219, 226

(4th Cir. 2020). In light of the decision in the California case, Plaintiffs cannot make that show-

ing. The California court enjoined Defendants from “implementing the rule pending completion

of [notice and comment] procedures.” Because Plaintiffs cannot show irreparable harm absent

injunctive relief from this Court, the Court should at the very least stay consideration of its mo-

tion for a preliminary injunction. See, e.g., Pars Equality Center v. Trump, No. 17-cv-0255-TSC

(D.D.C. March 2, 2018), ECF No. 143 (staying request for preliminary relief because another na-

tionwide injunction “calls into question whether the harm Plaintiffs allege are actually imminent

or certain—a prerequisite for a preliminary injunction”); Hawai’i v. Trump, 233 F. Supp. 3d 850,

853 (D. Haw. 2017) (“[T]he Western District of Washington’s nationwide injunction already pro-

vides the State with the comprehensive relief it seeks in this lawsuit. As such, the State will not

suffer irreparable damage.”).

       The Solicitor General has not determined whether to appeal or seek a stay pending appeal

of the California Order. And, contrary to Plaintiffs’ suggestion, such decisions are not routinely

made within 24 hours of the issuance of an order. Though Plaintiffs may argue they could suffer
        Case
         Case8:20-cv-03531-GJH
              1:20-cv-03531-CCB Document
                                 Document49-3
                                          47 Filed
                                              Filed12/29/20
                                                    12/31/20 Page
                                                              Page99ofof12
                                                                         12



irreparable harm in the future, if any appeal by the government results in the preliminary injunc-

tion being vacated or narrowed, an injury that is expressly contingent on a future event is, by def-

inition, not an imminent, irreparable injury. See Direx Israel, Ltd. v. Breakthrough Medical Corp.,

952 F.2d 802, 912 (4th Cir. 1991) (“The required irreparable harm must be neither remote nor

speculative, but actual and imminent.”).

       Accordingly, unless and until the California injunction is stayed or vacated, the Court

should stay consideration of Plaintiffs’ preliminary injunction motion. Should the government

seek and obtain a stay of the California Order, Plaintiffs could move this Court to lift the stay, at

which point the Court—having already received briefing—would be in a position to rule prompt-

ly. Until that happens, however, Plaintiffs will not suffer irreparable harm absent an injunction

from this Court, and there is accordingly no basis for the Court to resolve Plaintiffs’ motion for a

preliminary injunction at this time. If, notwithstanding the preliminary injunction already in place,

the Court is inclined to rule on the Plaintiffs’ motion for preliminary injunction in this case, the

government does not believe any additional briefing is necessary.
     Case
      Case8:20-cv-03531-GJH
           1:20-cv-03531-CCB Document
                              Document49-3
                                       47 Filed
                                           Filed12/29/20
                                                 12/31/20 Page
                                                           Page10
                                                                10ofof12
                                                                       12



DATED: December 29, 2020                      Respectfully submitted,
Michele Sartori (Bar No. 26829)               /s/ John P. Elwood
E. Elizabeth Halpern***                       John P. Elwood*
Susan M. Cook***                              Jeffrey L. Handwerker***
HOGAN LOVELLS US LLP                          R. Stanton Jones (Bar No. 20690)
555 Thirteenth Street, NW                     Allon Kedem*
Washington, DC 20004                          Diana Sterk*
(202) 637-5600                                ARNOLD & PORTER KAYE SCHOLER LLP
michele.sartori@hoganlovells.com              601 Massachusetts Avenue, NW
elizabeth.halpern@hoganlovells.com            Washington, DC 20001
susan.cook@hoganlovells.com                   (202) 942-5000
                                              john.elwood@arnoldporter.com
Counsel for Plaintiff Association of Commu-   jeffrey.handwerker@arnoldporter.com
nity Cancer Centers                           stanton.jones@arnoldporter.com
                                              allon.kedem@arnoldporter.com
                                              diana.sterk@arnoldporter.com
Andrew Zimmitti (Bar No. 18539)
Michael Kolber*                               Counsel for Plaintiff Pharmaceutical Research
Adam Finkelstein***                           and Manufacturers of America
MANATT, PHELPS & PHILLIPS LLP
1050 Connecticut Avenue, NW, Suite 600
Washington, DC 20036                          Timothy Cleveland*
(202) 585-6505                                Alethea Anne Swift*
azimmitti@manatt.com                          CLEVELAND | TERRAZAS PLLC
mkolber@manatt.com                            303 Camp Craft Rd., Suite 325
                                              Austin, TX 78746
Counsel for Plaintiff Global Colon Cancer     (512) 689-8698
Association                                   tcleveland@clevelandterrazas.com
                                              aswift@clevelandterrazas.com
                                              Benjamin H. Carney (Bar No. 27984)
                                              GORDON, WOLF & CARNEY, CHTD.
                                              100 W. Pennsylvania Avenue, Suite 100
                                              Towson, MD 21204
                                              (410) 825-2300
                                              bcarney@gwcfirm.com

                                              Counsel for Plaintiff National Infusion Center
                                              Association


                                      * Pro hac vice
                          ** Pro hac vice application forthcoming
                           *** Application for admission pending
    Case
     Case8:20-cv-03531-GJH
          1:20-cv-03531-CCB Document
                             Document49-3
                                      47 Filed
                                          Filed12/29/20
                                                12/31/20 Page
                                                          Page11
                                                               11ofof12
                                                                      12



DATED: December 29, 2020              Respectfully submitted,
                                      /s/ Rachael L. Westmoreland
                                      Rachael L. Westmoreland
                                      Alexandra R. Saslaw
                                      Lisa N. Newman
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      P.O. Box 883
                                      Washington, DC 20044
                                      (202) 514-1280
                                      rachael.westmoreland@usdoj.gov

                                      Counsel for Defendants
       Case
        Case8:20-cv-03531-GJH
             1:20-cv-03531-CCB Document
                                Document49-3
                                         47 Filed
                                             Filed12/29/20
                                                   12/31/20 Page
                                                             Page12
                                                                  12ofof12
                                                                         12



                               CERTIFICATE OF SERVICE
       I hereby certify that on December 29, 2020, I electronically filed the foregoing with the

Court by using the CM/ECF system. I certify that all participants in the case are registered

CM/ECF users and that service will be accomplished by the CM/ECF system. I also certify that I

have received permission from counsel for Defendants to affix their electronic signatures to this

pleading.



                                            /s/ John P. Elwood
                                            John P. Elwood
                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Ave., NW
                                            Washington, D.C., 20001
                                            (202) 942-5000
                                            john.elwood@arnoldporter.com

                                            Counsel for Plaintiff Pharmaceutical Research and
                                            Manufacturers of America
